Citation Nr: 0015937	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This appeal arose from a December 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for 
service connection for PTSD.  

The Board remanded this matter in March 2000.  The requested 
development has been accomplished.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in June 1991, 
as there was no diagnosis of PTSD.  The veteran did not 
appeal and the decision became final.  

2.  The RO denied the veteran's claim for entitlement to 
service connection for PTSD in January 1996.

3.  The evidence submitted since the June 1991 RO decision 
provides a diagnosis of PTSD, which is new and bears directly 
and substantially on the issue.  

4.  The veteran did not engage in combat with the enemy.  

5.  There is no credible supporting evidence that the veteran 
was actually involved in or witnessed any of the in-service 
stressors claimed.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the June 1991 
RO decision constitutes new and material evidence, which is 
sufficient to reopen the veteran's claim for service 
connection for PTSD, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).

2.  The reopened claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

3.  The preponderance of the evidence weighs against a 
finding that PTSD was incurred as a result of active military 
service.  38 U.S.C.A. 1110, 1154, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. 3.102, 3.303(d), 3.304(f) (1999).  

4.  PTSD was not incurred during the veteran's active 
military or naval service.  38 U.S.C.A. 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In June 1991, the RO denied service connection for PTSD, as 
there was no diagnosis of PTSD.  The veteran did not appeal 
and the decision became final.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991).

In recent decisions the U.S. Court of Appeals for Veterans 
Claims (the Court) has set forth a three- step analysis which 
must be applied when a veteran seeks to reopen a final 
decision based on new and material evidence.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim the VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's June 1991 decision.

As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999).  According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case.

The additional evidence submitted since the RO's June 1991 
decision includes: the veteran's DA 20; his service personnel 
records; copies of articles from a VFW magazine dated March 
1990 to March 1992; VA outpatient treatment records dated 
December 1990 to March 1999; private medical records dated 
December 1990 to February 1998; a written statement from the 
veteran dated June 1993 regarding his inservice stressors; a 
July 1993 VA examination report in which PTSD was diagnosed; 
an August 1995 response from the United States Army Joint 
Services Environmental Support Group (ESG); an undated 
written statement from the veteran regarding inservice 
stressors; copies of pages from "AFEM: Hostile Action or 
Hazardous Duty, dated April 1996; the October 1996 RO hearing 
transcript; a March 1999 written statement from the veteran 
regarding inservice stressors; copies of pages from 
"Terrorism: The North Korean Connection" received in April 
1999; statements from fellow servicemen dated and received in 
April 1999; pages from "South Korea A Country Study" received 
in April 1999; articles on the Korean War received in May 
1999; a written statement from a fellow serviceman dated May 
1999; and a map of the Second infantry Division's location.  

In the Board's view, the additional evidence, specifically 
the July 1993 VA examination report in which PTSD was 
diagnosed, constitutes evidence which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  As such, the 
Board finds that the additional evidence submitted by the 
veteran since the June 1991 RO decision is new and material 
evidence under 38 C.F.R. § 3.156 and therefore, the claim is 
reopened.

II.  Well groundedness of the claim for service connection 

Having reopened the veteran's claim for service connection 
for PTSD, the Board must now consider the claim on a de novo 
basis, to initially include a determination as to whether the 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991 & Supp. 1999).  Elkins, supra.  Only after a 
determination that the claim is well grounded may VA proceed 
to evaluate the merits of the claim, provided that VA's duty 
to assist the veteran with the development of facts pertinent 
to his claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters, supra; see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  In this case, 
the veteran has asserted that he was exposed to traumatic 
incidents while in Korea.  These assertions are presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Considering these assertions in conjunction 
with the diagnoses of PTSD of record, which has been related 
to his claimed stressor, it is found that his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

The Board finds that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters, supra; see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

III.  The Merits

Where VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The veteran's DD 214 lists his military specialty as Field 
Artillery Crewman and does not show that he received any 
indicia of combat such as the Purple Heart, the Combat 
Infantryman Badge or similar combat citation.  At the October 
1996 RO hearing the veteran testified that he participated in 
combat in Korea.  However, ESG furnished a history of the 
veteran's unit for 1967 to 1968 and no combat engagements 
were shown.  The Board therefore finds that the veteran did 
not engage in combat.  Thus, the record must contain service 
records or other credible evidence, which corroborates the 
stressor.

The written statement from the veteran dated June 1993 
regarding his inservice stressors; an undated written 
statement from the veteran regarding inservice stressors; the 
March 1999 written statement from the veteran regarding 
inservice stressors; statements from fellow servicemen dated 
and received in April 1999; a written statement from a fellow 
serviceman dated May 1999 constitute lay statements and by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

At the October 1996 RO hearing the veteran indicated that the 
saw a North Korean soldier killed about 50 feet from his 
hooch.  He also reported being on alert for about three weeks 
after the Pueblo was captured and this incident being 
extremely stressful for him.  He stated that while he was 
assigned to the Demilitarized Zone (DMZ), about 300 different 
incidents occurred and he actually saw two American soldiers 
killed in one of these incidents.  He could not recall the 
names of the American casualties, which he witnessed.  He 
testified that after the Pueblo was captured that he was 
extremely frightened that the North Korea army was going to 
invade their compound and that he would be captured.  

ESG's history of the veteran's unit indicated that in January 
1968 the seizure of the United States intelligence ship 
Pueblo shocked the men initially but they reacted immediately 
in preparation for the defense of the compound.  After a 
couple of weeks it was apparent that the incident was over 
and the unit settled down to the normal of Division Artillery 
Cyclinc Inspections and technical Proficiency Inspections.  

The copies of articles from a VFW magazine dated March 1990 
to March 1992; copies of pages from "AFEM: Hostile Action or 
Hazardous Duty, dated April 1996; copies of pages from 
"Terrorism: The North Korean Connection" received in April 
1999; pages from "South Korea A Country Study" received in 
April 1999; articles on the Korean War received in May 1999; 
and a map of the Second Infantry Division's location detail 
actions in the DMZ during the 1960's.  The veteran claims 
that these were his stressful experiences.  Neither his DA 20 
nor any of his other service personnel records show that the 
veteran was involved in the events detailed in these 
articles.  

The Board finds that there is no object evidence showing that 
the veteran was subjected to stressors while serving in 
Korea.  There is no evidence of a verifiable stressor.  
Although there is a diagnosis of PTSD, this diagnosis was 
based on unsubstantiated military stressors.  The 
preponderance of the evidence weighs against a finding that 
PTSD was incurred as a result of active military service.


ORDER

Service connection for PTSD is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

